Exhibit 10.3

REXFORD INDUSTRIAL REALTY, INC.
AND REXFORD INDUSTRIAL REALTY, L.P.

OPP PERFORMANCE UNIT AGREEMENT

 

This OPP Performance Unit Agreement (this “Agreement”), dated as of
__________________, (the “Grant Date”), is made by and between Rexford
Industrial Realty, Inc., a Maryland corporation (the “Company”), Rexford
Industrial Realty, L.P., a Maryland limited partnership (the “Partnership”) and
__________________, (the “Participant”).  

 

WHEREAS, the Company and the Partnership maintain the Rexford Industrial Realty,
Inc. and Rexford Industrial Realty, L.P. 2013 Incentive Award Plan (as amended
from time to time, the “Plan”);

 

WHEREAS, the Company and the Partnership wish to carry out the Plan (the terms
of which are hereby incorporated by reference and made a part of this
Agreement);

 

WHEREAS, Section 9.7 of the Plan provides for the issuance of LTIP Units (as
defined in the Plan), which includes Performance Units (as defined in the
Partnership Agreement), to Eligible Individuals for the performance of services
to or for the benefit of the Partnership in the Eligible Individual’s capacity
as a partner of the Partnership; and

 

WHEREAS, the Administrator has determined that it would be to the advantage and
in the best interest of the Company and the Partnership to issue the Performance
Units provided for herein (the “Award”) to the Participant as an inducement to
enter into or remain in the service of the Company, the Partnership and/or any
Subsidiary, and as an additional incentive during such service, and has advised
the Company thereof.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:

 

1.Issuance of Award.  Pursuant to the Plan, in consideration of the
Participant’s agreement to provide services to or for the benefit of the
Partnership, the Partnership hereby (a) issues to the Participant an award of
_______________, Performance Units (the “OPP Units”) and (b) if not already a
Partner, admits the Participant as a Partner of the Partnership on the terms and
conditions set forth herein, in the Plan and in the Second Amended and Restated
Agreement of Limited Partnership of Rexford Industrial Realty, L.P., as amended
from time to time (the “Partnership Agreement”).  The Partnership and the
Participant acknowledge and agree that the OPP Units are hereby issued to the
Participant for the performance of services to or for the benefit of the
Partnership in his or her capacity as a Partner or in anticipation of the
Participant becoming a Partner.  Upon receipt of the Award, the Participant
shall, automatically and without further action on his or her part, be deemed to
be a party to, signatory of and bound by the Partnership Agreement.  At the
request of the Partnership, the Participant shall execute the Partnership
Agreement or a joinder or counterpart signature page thereto.  The Participant
acknowledges that the Partnership may from time to time issue or cancel (or
otherwise modify) OPP Units, other LTIP Units and/or other equity interests in
accordance with the terms of the Partnership Agreement.  The Award shall have
the rights, voting powers, restrictions, limitations as to distributions,
qualifications and terms and conditions of redemption and conversion set forth
herein, in the Plan and in the Partnership Agreement.

 

2.Definitions.  For purposes of this Agreement, the following terms shall have
the meanings set forth below.  All capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the Plan and/or
the Partnership Agreement, as applicable.

 

(a)“Absolute TSR Performance Vesting Percentage” means a function of the Company
TSR Percentage during the Performance Period, and shall be determined as set
forth below.



 

--------------------------------------------------------------------------------

 

 

 

Company TSR
Percentage

 

Absolute TSR Performance Vesting
Percentage

 

 

< 24.0%

 

 

0%

“Threshold Level”

 

24.0%

 

 

20%

“Target Level”

 

37.0%

 

 

60%

“Maximum Level”

 

≥ 50.0%

 

 

100 %

 

In the event that the Company TSR Percentage falls between the Threshold Level
and the Target Level or between the Target Level and the Maximum Level, the
Absolute TSR Performance Vesting Percentage shall be determined using straight
line linear interpolation between the applicable levels. In no event shall the
Absolute TSR Performance Vesting Percentage exceed 100%.

 

(b)“Absolute TSR Base Units” means [_____] Base Units.

 

(c)“Absolute TSR Vested Base Units” means the product of (i) the total number of
Absolute TSR Base Units, and (ii) the applicable Absolute TSR Performance
Vesting Percentage.

 

(d)“Aggregate Dividend” means the aggregate per share dividends that have an
ex-dividend date during the Performance Period.

 

(e)“Base Units” means [______] OPP Units.

 

(f)“Cause” means “Cause” as defined in the Employment Agreement.  

 

(g)“Company TSR Percentage” means the Company’s compounded annual growth rate,
expressed as a percentage (rounded to the nearest tenth of a percent (0.1%)),
determined as the quotient obtained by dividing (i) the sum of the Final Share
Price plus the Aggregate Dividend (assuming reinvestment in Common Stock of all
dividends comprising the Aggregate Dividend as of the ex-dividend date), by (ii)
the Initial Share Price.

 

(h)“Disability” means “Disability” as defined in the Employment Agreement.

 

(i)“Distribution Equivalent Units” means a number of OPP Units equal to the
quotient obtained by dividing (x) the excess of (A) the value of all Company
dividends with an ex-dividend date that occurs during the Performance Period in
respect of that number of Shares equal to the number of OPP Units that become
Performance Vested Base Units (or, solely for purposes of Section 4(b) hereof,
the number of CIC Base Units) as of the completion of the Performance Period
(including on the date of a Change in Control, as applicable), over (B) the
amount of any distributions paid or payable by the Partnership pursuant to
Sections 17.4.A of the Partnership Agreement to the Participant for the
Performance Period in respect of the OPP Units, adjusted as follows: (i) plus
(or minus) the amount of gain (or loss) on such excess dividend amounts had they
been reinvested in Common Stock on the ex-dividend date (at a price equal to the
closing price of the Common Stock on the applicable ex-dividend date) and (ii)
plus the value of any dividends on the notional shares resulting from the
hypothetical reinvestment of distributions with an ex-dividend date on or after
the hypothetical issuance of such notional shares and on or prior to the last
day of the Performance Period, by (y) the Share Value as of last day of the
Performance Period (including on the date of a Change in Control, as
applicable).

 

(j)“Employment Agreement” means that certain employment agreement between the
Company, the Partnership and the Participant dated [____], as amended from time
to time.

2

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

(k)“Final Share Price” means the Share Value as of the last day of the
Performance Period (which may be the date of a Change in Control, if
applicable).

 

(l)“Good Reason” means “Good Reason” as defined in the Employment Agreement.  

 

(m)“Initial Share Price” means the five trading-day trailing average market
closing price, on the principal exchange on which the Common Stock is traded,
over the period ending on (and including) the last trading day immediately
preceding the first day of the Performance Period.

 

(n)“Peer Group Companies” means only those entities that are constituents of the
REIT Index during the entire Performance Period.

 

(o)“Peer Group Relative Performance” means the Company TSR Percentage compared
to the Peer Group TSR Percentages, expressed as a percentile ranking against the
Peer Group Companies.

 

(p)“Peer Group TSR Percentage” means the compounded annual growth rate,
expressed as a percentage (rounded to the nearest tenth of a percent (0.1%)), of
each of the Peer Group Companies during the Performance Period, calculated in a
manner consistent with Section 2(g) hereof from publicly available information.

 

(q)“Performance Period” means the period commencing on December 15, 2015 and
ending on December 14, 2018 (or, if earlier, upon the consummation of a Change
in Control).

 

(r)“Performance Vested Base Units” means the sum of (x) the Absolute TSR Vested
Base Units, plus (y) the Relative TSR Vested Base Units.

 

(s)“Performance Vested Units” means the sum of (x) the Performance Vested Base
Units, plus (y) the Distribution Equivalent Units (rounded to the nearest whole
unit).

 

(t)“Pro-Rated Performance Goal” means for each of the Threshold Level, Target
Level and Maximum Level determinations under the Company TSR Percentage (with
respect to Absolute TSR Performance Vesting Percentage), each as determined in
accordance herewith, the specified Target, Threshold or Maximum percentage
multiplied by a fraction, the numerator of which is the number of days in the
Performance Period through and including the date on which a Change in Control
is consummated, and the denominator of which equals 1096 (with the resulting
percentage rounded as determined by the Administrator).

 

(u)“Pro-Rated Year 1 CIC Base Units” shall have the meaning set forth in Section
4(b)(i) hereof.

 

(v) “Qualifying Termination” means a termination of the Participant’s Employee
status by reason of (i) the Participant’s death, (ii) a termination due to the
Participant’s Disability, (iii) a termination by the Company or the Partnership
other than for Cause [or][,] (iv) a termination by the Participant for Good
Reason [or (v) a Non-Renewal of the Employment Period (each, as defined in the
Employment Agreement) by the Company or the Partnership in accordance with
Section 4(a)(z) of the Employment Agreement (or any successor provision
thereto].

 

(w)“REIT Index” means the total return version of the SNL U.S. Equity REIT Index
with respect to entities with an implied market capitalization of $500 million -
$1 billion, or, in the event such index is discontinued or its methodology is
significantly changed, a comparable index selected by the Administrator in its
good faith discretion.

3

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

(x)“Relative TSR Performance Vesting Percentage” means a function of the Peer
Group Relative Performance during the Performance Period, and shall be
determined as of any date as set forth below.

 

 

Peer Group Relative
Performance

 

Relative TSR Performance Vesting
Percentage

 

 

< 50th Percentile

 

 

0%

“Threshold Level”

 

50th Percentile

 

 

20%

“Target Level”

 

62.5th Percentile

 

 

60%

“Maximum  Level”

 

≥ 75th Percentile

 

 

100 %

 

In the event that the Peer Group Relative Performance falls between the
Threshold Level and the Target Level or between the Target Level and the Maximum
Level, the Relative TSR Performance Vesting Percentage shall be determined using
straight line linear interpolation between the applicable levels. In no event
shall the Relative TSR Performance Vesting Percentage exceed 100%.

(y)“Relative TSR Base Units” means [_______] Base Units.

 

(z)“Relative TSR Vested Base Units” means the product of (i) the total number of
Relative TSR Base Units and (ii) the applicable Relative TSR Performance Vesting
Percentage.

 

(aa)“Restrictions” means the exposure to forfeiture set forth in Sections 4(a)
and 5(a) and the restrictions on sale or other transfer set forth in Section
3(b).

 

(bb)“Securities Act” shall have the meaning set forth in Section 8(d) hereof.

 

(cc)“Service Provider” means an Employee, Consultant or Director, as applicable.

 

(dd)“Share Value,” as of any given date, means the average of the closing
trading prices of a Share on the principal exchange on which such shares are
then traded for each trading day during the 30 consecutive trading days ending
on and including such date or, if the Shares are no longer traded on an exchange
during such period, Share Value shall mean the value of a share of Common Stock
as determined by the Administrator in its good faith discretion; provided,
however, that if the Performance Period ends upon the consummation of a Change
in Control, Share Value shall mean the price per Share paid by the acquiror in
the Change in Control transaction or, to the extent that the consideration in
the Change in Control transaction is paid in stock of the acquiror or its
affiliate, then, unless otherwise determined by the Administrator (including in
connection with valuing any shares that are not publicly traded), Share Value
shall mean the value of the consideration paid per Share based on the average of
the closing trading prices of a share of such acquiror stock on the principal
exchange on which such shares are then traded for each trading day during the
five consecutive trading days ending on and including the date on which a Change
in Control occurs.

 

(ee) “Transfer” shall have the meaning set forth in Section 3(b) hereof.

 

(ff)“Transfer Restrictions” shall have the meaning set forth in Section 3(b)
hereof.

 

(gg)“Unvested Unit” means any OPP Unit that has not become fully vested pursuant
to Section 4 hereof and remains subject to the Restrictions.

 

4

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

(hh)“Year 1 CIC Base Units” shall have the meaning set forth in Section 4(b)(i)
hereof. 

 

(ii)“Year 2 or 3 CIC Base Units” shall have the meaning set forth in Section
4(b)(ii) hereof.

 

3.OPP Units Subject to Partnership Agreement; Transfer Restrictions.

 

(a)The Award and the OPP Units are subject to the terms of the Plan and the
terms of the Partnership Agreement, including, without limitation, the
restrictions on transfer of Units (including, without limitation, Performance
Units) set forth in Articles 11 and 17 of the Partnership Agreement.  Any
permitted transferee of the Award or OPP Units shall take such Award or OPP
Units subject to the terms of the Plan, this Agreement, and the Partnership
Agreement.  Any such permitted transferee must, upon the request of the
Partnership, agree to be bound by the Plan, the Partnership Agreement, and this
Agreement, and shall execute the same on request, and must agree to such other
waivers, limitations, and restrictions as the Partnership or the Company may
reasonably require.  Any Transfer of the Award or OPP Units which is not made in
compliance with the Plan, the Partnership Agreement and this Agreement shall be
null and void and of no effect ab initio.  Notwithstanding any other provision
of this Agreement, without the consent of the Administrator (which it may give
or withhold in its sole discretion), the Participant shall not convert the OPP
Units into Partnership Common Units, or Transfer the OPP Units (whether vested
or unvested), including by means of a redemption of such OPP Units by the
Partnership, until the earlier of (i) the occurrence of, and in connection with,
a Change of Control (or such earlier time as is necessary in order for the
Participant to participate in such Change in Control transaction with respect to
the OPP Units and receive the consideration payable with respect thereto in
connection with such Change in Control) and (ii) the expiration of the two-year
period following the Grant Date set forth above, other than by will or the laws
of descent and distribution.

 

(b)Without the consent of the Administrator (which it may give or withhold in
its sole discretion), the Participant shall not sell, pledge, assign,
hypothecate, transfer, or otherwise dispose of (collectively, “Transfer”) any
Unvested Units or any portion of the Award attributable to such Unvested Units
(or any securities into which such Unvested Units are converted or exchanged),
other than by will or pursuant to the laws of descent and distribution (the
“Transfer Restrictions”); provided, however, that the Transfer Restrictions
shall not apply to any Transfer of Unvested Units or of the Award to the
Partnership or the Company.

 

4.Vesting.  

 

(a)Performance Vesting.  As soon as reasonably practicable (but in no event more
than 45 days) following the completion of the Performance Period (including upon
the consummation of a Change in Control, as applicable), the Administrator shall
determine the Company TSR Percentage, the Peer Group TSR Percentages, the Peer
Group Relative Performance, the Absolute TSR Performance Vesting Percentage, the
Relative TSR Performance Vesting Percentage, the number of Distribution
Equivalent Units, and the number of OPP Units granted hereby that have become
Absolute TSR Vested Base Units, Relative TSR Vested Base Units, Performance
Vested Base Units and Performance Vested Units, in each case as of the
completion of the Performance Period (including on the date of a Change in
Control, as applicable).  Subject to Sections 4(b) and 5(b) hereof, upon such
determination by the Administrator, the Restrictions applicable to any
outstanding Performance Vested Units (if any) shall lapse and such Performance
Vested Units shall become fully vested, subject to Participant’s continued
status as an Employee through the end of the Performance Period (except as
otherwise provided below).  Any OPP Units granted hereby which do not become
Performance Vested Units as of the completion of the Performance Period (subject
to determination within 45 days thereafter) shall automatically be cancelled and
forfeited without payment of any consideration therefor, and the Participant
shall have no further right to or interest in such OPP Units.

 

(b)Change in Control.  

 

5

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

(i)Notwithstanding the foregoing, in the event that the Performance Period ends
upon a Change in Control that occurs on or prior to the first anniversary of the
first day of the Performance Period and the Participant remains in continuous
employment with the Company (or its affiliates) until immediately prior to such
Change in Control (except as otherwise provided below), the Restrictions shall
lapse with respect to a number of the OPP Units equal to the sum of (A) if the
Absolute TSR Performance Vesting Percentage is not attained at “Threshold Level”
or greater as of such Change in Control, then the product of (x) the number of
Base Units which would be Performance Vested Base Units (if any) determined by
reference to the Pro-Rated Performance Goal (for purposes of determining the
Absolute TSR Vested Base Units, rather than by reference to the Absolute TSR
Performance Vesting Percentage) and the Relative TSR Performance Vesting
Percentage (for purposes of determining the Relative TSR Vested Base Units),
times (y) a fraction, the numerator of which is the number of days elapsed from
the first day of the Performance Period through and including the date of the
Change in Control, and the denominator of which is 1096 (such amount, the
“Pro-Rated Year 1 CIC Base Units”), provided, however, that if the Absolute TSR
Performance Vesting Percentage is attained at “Threshold Level” or greater as of
such Change in Control, then the number of Absolute TSR Vested Base Units used
in calculating the Pro-Rated Year 1 CIC Base Units shall instead be the greater
of (1) the number of Absolute TSR Vested Base Units which would be Performance
Vested Base Units determined as provided in the preceding clause, and (2) the
number of Absolute TSR Vested Base Units which would be Performance Vested Base
Units determined by reference to the Absolute TSR Performance Vesting Percentage
(without pro-rating) (in any case, such number of Base Units, the “Year 1 CIC
Base Units”), plus (B) the Distribution Equivalent Units (calculated with
respect to the Year 1 CIC Base Units), and such OPP Units shall, immediately
prior to such Change in Control, become fully vested.  

 

(ii)Notwithstanding the foregoing, in the event that the Performance Period ends
upon a Change in Control that occurs following the first anniversary of the
first date of the Performance Period and the Participant remains in continuous
employment with the Company (or its affiliates) until immediately prior to such
Change in Control (except as otherwise provided below), the Restrictions shall
lapse with respect to a number of the OPP Units equal to the number of Base
Units which would be Performance Vested Base Units (if any) determined by
reference to the Pro-Rated Performance Goal (for purposes of determining the
Absolute TSR Vested Base Units, rather than by reference to the Absolute TSR
Performance Vesting Percentage) and the Relative TSR Performance Vesting
Percentage (for purposes of determining the Relative TSR Vested Base Units)
(such number of Base Units, the “Year 2 or 3 CIC Base Units”), plus (ii) the
Distribution Equivalent Units (calculated with respect to the Year 2 or 3 CIC
Base Units), and such OPP Units shall, immediately prior to such Change in
Control, become fully vested.

 

(iii)Any OPP Units that do not become fully vested in accordance with either
Section 4(b)(i) or (ii) shall, effective immediately prior to the consummation
of the Change in Control, automatically be cancelled and forfeited without
payment of any consideration therefor, and the Participant shall have no further
right to or interest in such OPP Units.

 

5.Effect of Termination of Service.  

 

(a)Termination of Service.  Subject to Section 5(b) hereof, in the event of the
Participant’s Termination of Service for any reason, any and all Unvested Units
as of the date of such Termination of Service shall automatically and without
further action be cancelled and forfeited without payment of any consideration
therefor, and the Participant shall have no further right to or interest in such
Unvested Units.  Except as set forth in Section 5(b) hereof, no Unvested Units
and no portion of the Award attributable to Unvested Units as of the date of the
Participant’s Termination of Service shall thereafter become vested.

 

6

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

(b)Qualifying Termination.  In the event that the Participant incurs a
Qualifying Termination prior to the completion of the Performance Period, the
OPP Units granted hereby shall remain outstanding and eligible to become
Performance Vested Units in accordance with Section 4(a) or Section 4(b) (as
applicable) hereof.  In such event, following the completion of the Performance
Period, the Restrictions shall lapse with respect to a number of OPP Units equal
to the sum of (i) the number of OPP Units that become Performance Vested Base
Units in accordance with Section 4(a) or Section 4(b) hereof (if any), as
applicable, as of the completion of the Performance Period, plus (ii) the
Distribution Equivalent Units (calculated with respect to such Performance
Vested Units), and such OPP Units shall thereupon become fully vested.  Any OPP
Units (including any Performance Vested Units) that do not become fully vested
in accordance with the preceding sentence shall automatically be cancelled and
forfeited as of the completion of the Performance Period without payment of any
consideration therefor, and the Participant shall have no further right or
interest in or with respect to such OPP Units. 

 

6.Execution and Return of Documents and Certificates.  At the Company’s or the
Partnership’s request, the Participant hereby agrees to promptly execute,
deliver and return to the Partnership any and all documents or certificates that
the Company or the Partnership deems necessary or desirable to effectuate the
cancellation and forfeiture of the Unvested Units and the portion of the Award
attributable to the Unvested Units, and/or to effectuate the transfer or
surrender of such Unvested Units and portion of the Award to the Partnership.

 

7.Determinations by Administrator.  Notwithstanding anything contained herein,
all determinations, interpretations and assumptions relating to the vesting of
the Award (including, without limitation, determinations, interpretations and
assumptions with respect to Company TSR Percentage and Peer Group TSR
Percentages and the vesting and earning of OPP Units) shall be made by the
Administrator.  In making such determinations, the Administrator may employ
attorneys, consultants, accountants, appraisers, brokers, or other persons, and
the Administrator, the Board, the Company, the Partnership and their officers
and directors shall be entitled to rely upon the advice, opinions or valuations
of any such persons.  All actions taken and all interpretations and
determinations made by the Administrator in good faith and absent manifest error
shall be final and binding upon the Participant, the Company and all other
interested persons.  In addition, the Administrator, in its discretion, may
adjust or modify the methodology for calculations relating to the vesting of the
Award (including, without limitation, the methodology for calculating Company
TSR Percentage and Peer Group TSR Percentages), other than the Absolute TSR
Performance Vesting Percentage and Relative TSR Performance Vesting Percentage,
as necessary or desirable to account for events affecting the value of the
Common Stock which, in the discretion of the Administrator, are not considered
indicative of Company performance, which may include events such as the issuance
of new Common Stock, stock repurchases, stock splits, issuances and/or exercises
of stock grants or stock options, and similar events, all in order to properly
reflect the Company’s intent with respect to the performance objectives
underlying the Award or to prevent unjust dilution or enlargement of the
benefits or potential benefits intended to be made available with respect to the
Award.

 

8.Covenants, Representations and Warranties. The Participant hereby represents,
warrants, covenants, acknowledges and agrees on behalf of the Participant and
his or her spouse, if applicable, that:

 

(a)Investment.  The Participant is holding the Award and the OPP Units for the
Participant’s own account, and not for the account of any other Person.  The
Participant is holding the Award and the OPP Units for investment and not with a
view to distribution or resale thereof except in compliance with applicable laws
regulating securities.

(b)Relation to the Partnership.  The Participant is presently an executive
officer and employee of, or consultant to, the Partnership or a Subsidiary, or
is otherwise providing services to or for the benefit of the Partnership, and in
such capacity has become personally familiar with the business of the
Partnership.

7

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

(c)Access to Information.  The Participant has had the opportunity to ask
questions of, and to receive answers from, the Partnership with respect to the
terms and conditions of the transactions contemplated hereby and with respect to
the business, affairs, financial conditions, and results of operations of the
Partnership. 

(d)Registration.  The Participant understands that the OPP Units have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
and the OPP Units cannot be transferred by the Participant unless such transfer
is registered under the Securities Act or an exemption from such registration is
available.  The Partnership has made no agreements, covenants or undertakings
whatsoever to register the transfer of the OPP Units under the Securities
Act.  The Partnership has made no representations, warranties, or covenants
whatsoever as to whether any exemption from the Securities Act, including,
without limitation, any exemption for limited sales in routine brokers’
transactions pursuant to Rule 144 of the Securities Act, shall be available.  If
an exemption under Rule 144 is available at all, it shall not be available until
at least six months from issuance of the Award and then not unless the terms and
conditions of Rule 144 have been satisfied.

(e)Public Trading.  None of the Partnership’s securities are presently publicly
traded, and the Partnership has made no representations, covenants or agreements
as to whether there will be a public market for any of its securities.

(f)Tax Advice.  The Partnership has made no warranties or representations to the
Participant with respect to the income tax consequences of the transactions
contemplated by this Agreement (including, without limitation, with respect to
the decision of whether to make an election under Section 83(b) of the Code),
and the Participant is in no manner relying on the Partnership or its
representatives for an assessment of such tax consequences.  Participant hereby
recognizes that the Internal Revenue Service has proposed regulations under
Sections 83 and 704 of the Code that may affect the proper treatment of the OPP
Units for federal income tax purposes.  In the event that those proposed
regulations are finalized, the Participant hereby agrees to cooperate with the
Partnership in amending this Agreement and the Partnership Agreement, and to
take such other action as may be required, to conform to such
regulations.  Participant hereby further recognizes that the U.S. Congress is
considering legislation that would change the federal tax consequences of owning
and disposing of OPP Units. The Participant is advised to consult with his or
her own tax advisor with respect to such tax consequences and his or her
ownership of the OPP Units.

9.Capital Account.  The Participant shall make no contribution of capital to the
Partnership in connection with the Award and, as a result, the Participant’s
Capital Account balance in the Partnership immediately after its receipt of the
OPP Units shall be equal to zero, unless the Participant was a Partner in the
Partnership prior to such issuance, in which case the Participant’s Capital
Account balance shall not be increased as a result of its receipt of the OPP
Units.

 

 

10.Section 83(b) Election. The Participant covenants that the Participant shall
make a timely election under Section 83(b) of the Code (and any comparable
election in the state of the Participant’s residence) with respect to the OPP
Units covered by the Award, and the Partnership hereby consents to the making of
such election(s).  In connection with such election, the Participant and the
Participant’s spouse, if applicable, shall promptly provide a copy of such
election to the Partnership.  Instructions for completing an election under
Section 83(b) of the Code and a form of election under Section 83(b) of the Code
are attached hereto as Exhibit A.  The Participant represents that the
Participant has consulted any tax advisor(s) that the Participant deems
advisable in connection with the filing of an election under Section 83(b) of
the Code and similar state tax provisions. The Participant acknowledges that it
is the Participant’s sole responsibility, and not the Company’s or the
Partnership’s, to timely file an election under Section 83(b) of the Code (and
any comparable state election), even if the Participant requests that the
Company or the Partnership, or any representative of the Company or the
Partnership, make such filing on the Participant’s behalf. The Participant
should consult his or her tax advisor to determine if there is a comparable
election to file in the state of his or her residence.  

8

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

11.Ownership Information.  The Participant hereby covenants that so long as the
Participant holds any OPP Units, at the request of the Partnership, the
Participant shall disclose to the Partnership in writing such information
relating to the Participant’s ownership of the OPP Units as the Partnership
reasonably believes to be necessary or desirable to ascertain in order to comply
with the Code or the requirements of any other appropriate taxing authority.

 

12.Taxes. The Partnership and the Participant intend that (i) the OPP Units be
treated as a “profits interest” as defined in Internal Revenue Service Revenue
Procedure 93-27, as clarified by Revenue Procedure 2001-43, (ii) the issuance of
such units not be a taxable event to the Partnership or the Participant as
provided in such revenue procedure, and (iii) the Partnership Agreement, the
Plan and this Agreement be interpreted consistently with such intent. In
furtherance of such intent, effective immediately prior to the issuance of the
OPP Units, the Partnership may revalue all Partnership assets to their
respective gross fair market values, and make the resulting adjustments to the
“Capital Accounts” (as defined in the Partnership Agreement) of the partners, in
each case as set forth in the Partnership Agreement. The Company, the
Partnership or any Subsidiary may withhold from the Participant’s wages, or
require the Participant to pay to such entity, any applicable withholding or
employment taxes resulting from the issuance of the Award hereunder, from the
vesting or lapse of any restrictions imposed on the Award, or from the ownership
or disposition of the OPP Units.

 

13.Remedies.  The Participant shall be liable to the Partnership for all costs
and damages, including incidental and consequential damages, resulting from a
disposition of the Award or the OPP Units which is in violation of the
provisions of this Agreement. Without limiting the generality of the foregoing,
the Participant agrees that the Partnership shall be entitled to obtain specific
performance of the obligations of the Participant under this Agreement and
immediate injunctive relief in the event any action or proceeding is brought in
equity to enforce the same. The Participant shall not urge as a defense that
there is an adequate remedy at law.

 

14.Restrictive Legends.  Certificates evidencing the Award, to the extent such
certificates are issued, may bear such restrictive legends as the Partnership
and/or the Partnership’s counsel may deem necessary or advisable under
applicable law or pursuant to this Agreement, including, without limitation, the
following legends or any legends similar thereto:

 

“The securities represented hereby have not been registered under the Securities
Act of 1933, as amended (the “Securities Act”). Any transfer of such securities
shall be invalid unless a Registration Statement under the Securities Act is in
effect as to such transfer or in the opinion of counsel for Rexford Industrial
Realty, L.P. (the “Partnership”) such registration is unnecessary in order for
such transfer to comply with the Securities Act.”

 

“The securities represented hereby are subject to forfeiture, transferability
and other restrictions as set forth in (i) a written agreement with the
Partnership, (ii) the Rexford Industrial Realty, Inc. and Rexford Industrial
Realty, L.P. 2013 Incentive Award Plan and (iii) the Second Amended and Restated
Agreement of Limited Partnership of Rexford Industrial Realty, L.P., in each
case, as has been and as may in the future be amended (or amended and restated)
from time to time, and such securities may not be sold or otherwise transferred
except pursuant to the provisions of such documents.”

 

15.Restrictions on Public Sale by the Participant.  To the extent not
inconsistent with applicable law, the Participant agrees not to effect any sale
or distribution of the OPP Units or any similar security of the Company or the
Partnership, or any securities convertible into or exchangeable or exercisable
for such securities, including a sale pursuant to Rule 144 under the Securities
Act, during the 14 days prior to, and for a period of up to 90 days beginning on
the date of the pricing of any public or private debt or equity securities
offering by the Company or the Partnership (except as part of such offering), if
and to the extent requested in writing by the

9

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Partnership or the Company in the case of a non-underwritten public or private
offering or if and to the extent requested in writing by the managing
underwriter or underwriters (or initial purchaser or initial purchasers, as the
case may be) and consented to by the Partnership or the Company, which consent
may be given or withheld in the Partnership’s or the Company’s sole and absolute
discretion, in the case of an underwritten public or private offering (such
agreement to be in the form of a lock-up agreement provided by the Company, the
Partnership, managing underwriter or underwriters, or initial purchaser or
initial purchasers, as the case may be). 

 

16.Code Section 409A.  To the extent applicable, this Agreement shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the effective date of this Agreement. Notwithstanding any provision
of this Agreement to the contrary, in the event that following the effective
date of this Agreement, the Company or the Partnership determines that the Award
may be subject to Section 409A of the Code and related Department of Treasury
guidance (including such Department of Treasury guidance as may be issued after
the effective date of this Agreement), the Company or the Partnership may adopt
such amendments to this Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Company or the Partnership determines are necessary
or appropriate to (a) exempt the Award from Section 409A of the Code and/or
preserve the intended tax treatment of the benefits provided with respect to the
Award, or (b) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance; provided, however, that this Section 16
shall not create any obligation on the part of the Company, the Partnership or
any Subsidiary to adopt any such amendment, policy or procedure or take any such
other action, and none of the Company, the Partnership or any Subsidiary shall
have any obligation to indemnify any person for any taxes imposed under or by
operation of Section 409A of the Code.

 

17.Miscellaneous.  

 

(a)Incorporation of the Plan.  This Agreement is subject to the terms and
conditions of the Plan, which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.

 

(b)Not a Contract of Service Relationship.  Nothing in this Agreement or in the
Plan or the Partnership Agreement shall confer upon the Participant any right to
continue to serve as an Employee or other service provider of the Company, the
Partnership or any of their Affiliates or shall interfere with or restrict in
any way the rights of the Company, the Partnership or any of their Affiliates,
which rights are hereby expressly reserved, to discharge or terminate the
services of the Participant at any time for any reason whatsoever, with or
without cause, except to the extent expressly provided otherwise in a written
agreement between the Company, the Partnership or an Affiliate and the
Participant.

 

(c)Governing Law.  The laws of the State of Maryland shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

 

(d)Conformity to Securities Laws.  The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any and all
Applicable Law.  Notwithstanding anything herein to the contrary, the Plan shall
be administered, and the Award is granted, only in such a manner as to conform
to such laws, rules and regulations.  To the extent permitted by Applicable Law,
the Plan and this Agreement shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.

 

(e)Amendment, Suspension and Termination.  To the extent permitted by the Plan
and the Partnership Agreement, this Agreement may be wholly or partially amended
or otherwise modified, suspended or

10

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

terminated at any time or from time to time by the Administrator or the Board;
provided, however, that, except as may otherwise be provided by the Plan and the
Partnership Agreement, no amendment, modification, suspension or termination of
this Agreement shall adversely affect the Award in any material way without the
prior written consent of the Participant. 

 

(f)Notices. Any notice to be given under the terms of this Agreement shall be
addressed to the Company in care of the Secretary of the Company at the
Company’s principal office, and any notice to be given to the Partnership shall
be addressed to the Partnership in care of the General Partner of the
Partnership at the Partnership’s principal office, and any notice to be given to
the Participant shall be addressed to the Participant at the Participant’s last
address reflected on the Company’s records.  Any notice shall be deemed duly
given when sent via email or when sent by reputable overnight courier or by
certified mail (return receipt requested) through the United States Postal
Service.

 

(g)Successors and Assigns. The Company, the Partnership or any Affiliate may
assign any of its rights under this Agreement to single or multiple assignees,
and this Agreement shall inure to the benefit of the successors and assigns of
the Company, the Partnership and its Affiliates.  Subject to the restrictions on
transfer set forth in Section 3 hereof, this Agreement shall be binding upon the
Participant and his or her heirs, executors, administrators, successors and
assigns.

 

(h)Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan, the Partnership or this Agreement, if the Participant is
subject to Section 16 of the Exchange Act, then the Plan, the Partnership
Agreement the Award and this Agreement shall be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3 of the Exchange Act) that
are requirements for the application of such exemptive rule.  To the extent
permitted by Applicable Law, this Agreement shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.

 

(i)Entire Agreement. The Plan, the Partnership Agreement, and this Agreement
(including all exhibits thereto, if any) constitute the entire agreement of the
parties and supersede in their entirety all prior undertakings and agreements of
the Company and its Affiliates, the Partnership and the Participant with respect
to the subject matter hereof. Without limiting the generality of the foregoing,
this Agreement supersedes the provisions of the Employment Agreement that would
otherwise accelerate the vesting of the Award and the OPP Units, and any
provision in such agreement would otherwise accelerate such vesting shall have
no force or effect with respect to the Award or the OPP Units. 

 

(j)Clawback.  This Award shall be subject to any clawback or recoupment policy
currently in effect or as may be adopted by the Company or the Partnership, in
each case, as may be amended from time to time.

 

(k)Survival of Representations and Warranties. The representations, warranties
and covenants contained in Section 7 hereof shall survive the later of the date
of execution and delivery of this Agreement or the issuance of the Award.

 

(l)Spousal Consent.  As a condition to the Partnership’s, the Company’s and
their Subsidiaries’ obligations under this Agreement, the spouse of the
Participant, if any, shall execute and deliver to the Partnership the Consent of
Spouse attached hereto as Exhibit B.

 

(a)Fractional Units.  For purposes of this Agreement, any fractional OPP Units
that vest or become entitled to distributions pursuant to the Partnership
Agreement shall be rounded as determined by the Company or the Partnership;
provided, however, that in no event shall such rounding cause the aggregate
number

11

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

of OPP Units that vest or become entitled to such distributions to exceed the
total number of OPP Units set forth in Section 1 of this Agreement.  

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

REXFORD INDUSTRIAL REALTY, INC.,

a Maryland corporation

 

 

By: __________________________________

Name:_______________________________

Title: _________________________________

 

 

REXFORD INDUSTRIAL REALTY, L.P.,

a Maryland limited partnership

By: Rexford Industrial Realty, Inc., a Maryland corporation

Its: General Partner

 

 

By: __________________________________

Name:_______________________________

Title: _________________________________

 

The Participant hereby accepts and agrees to be bound by all of the terms and
conditions of this Agreement.

 

____________________________

Participant Name

 

 

12

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

FORM OF SECTION 83(b) ELECTION AND INSTRUCTIONS

 

These instructions are provided to assist you if you choose to make an election
under Section 83(b) of the Internal Revenue Code, as amended, with respect to
the OPP Units of Rexford Industrial Realty, L.P. transferred to you. Please
consult with your personal tax advisor as to whether an election of this nature
will be in your best interests in light of your personal tax situation.

 

The executed original of the Section 83(b) election must be filed with the
Internal Revenue Service not later than 30 days after the grant date. PLEASE
NOTE: There is no remedy for failure to file on time. Follow the steps outlined
below to ensure that the election is mailed and filed correctly and in a timely
manner. PLEASE ALSO NOTE: If you make the Section 83(b) election, the election
is irrevocable.

 

Complete all of the Section 83(b) election steps below:

 

 

1.

Complete the Section 83(b) election form (sample form follows) and make three
copies of the signed election form. (Your spouse, if any, should also sign the
Section 83(b) election form.)

 

 

2.

Prepare a cover letter to the Internal Revenue Service (sample letter included,
following election form).

 

 

3.

Send the cover letter with the originally executed Section 83(b) election form
and one copy via certified mail, return receipt requested to the Internal
Revenue Service at the address of the Internal Revenue Service where you file
your personal tax returns.

 

 

·

It is advisable that you have the package date-stamped at the post office.
Enclose a self-addressed, stamped envelope so that the Internal Revenue Service
may return a date-stamped copy to you. However, your postmarked receipt is your
proof of having timely filed the Section 83(b) election if you do not receive
confirmation from the Internal Revenue Service.

 

 

4.

One copy must be sent to Rexford Industrial Realty, L.P. for its records.

 

 

5.

Keep one copy for your files and, if required by applicable law, attach to your
federal income tax return for the applicable calendar year.

 

 

6.

Retain the Internal Revenue Service file stamped copy (when returned) for your
records.

 

Please consult your personal tax advisor for the address of the office of the
Internal Revenue Service to which you should mail your election form.

 

 

 

 

 

 

 

 

 

 

 

 

LA\4336830.8

--------------------------------------------------------------------------------

 

ELECTION PURSUANT TO SECTION 83(b) OF THE INTERNAL REVENUE CODE TO INCLUDE IN
GROSS INCOME THE EXCESS OVER THE PURCHASE PRICE, IF ANY, OF THE VALUE OF
PROPERTY TRANSFERRED IN CONNECTION WITH SERVICES

 

The undersigned hereby elects pursuant to Section 83(b) of the Internal Revenue
Code of 1986, as amended, to include in the undersigned’s gross income for the
taxable year in which the property was transferred the excess (if any) of the
fair market value of the property described below, over the amount the
undersigned paid for such property, if any, and supplies herewith the following
information in accordance with the Treasury regulations promulgated under
Section 83(b):

 

1.The name, address and taxpayer identification (social security) number of the
undersigned, and the taxable year in which this election is being made, are:

TAXPAYER’S NAME:

TAXPAYER’S SOCIAL SECURITY NUMBER:

ADDRESS:

TAXABLE YEAR:

The name, address and taxpayer identification (social security) number of the
undersigned’s spouse are (complete if applicable):

SPOUSE’S NAME:

SPOUSE’S SOCIAL SECURITY NUMBER:

ADDRESS:

2.The property with respect to which the election is made consists of _____ OPP
Units (the “Units”) of Rexford Industrial Realty, L.P. (the “Company”),
representing an interest in the future profits, losses and distributions of the
Company.

3.The date on which the above property was transferred to the undersigned was
_______.

4.The above property is subject to the following restrictions: The Units are
subject to forfeiture to the extent unvested upon a termination of service with
the Company under certain circumstances or in the event that certain performance
objectives are not satisfied. These restrictions lapse upon the satisfaction of
certain conditions as set forth in an agreement between the taxpayer and the
Company.  In addition, the Units are subject to certain transfer restrictions
pursuant to such agreement and the Second Amended and Restated Agreement of
Limited Partnership of Rexford Industrial Realty, L.P., as amended (or amended
and restated) from time to time, should the taxpayer wish to transfer the Units.

5.The fair market value of the above property at the time of transfer
(determined without regard to any restrictions other than those which by their
terms will never lapse) was $0.

6.The amount paid for the above property by the undersigned was $0.

7.The undersigned taxpayer shall file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property.  A copy of this
election shall be furnished to the person for whom the services were performed,
and, if required by

 

 

 

--------------------------------------------------------------------------------

 

applicable law, a copy shall be filed with the income tax return of the
undersigned to which this election relates.  The undersigned is the person
performing the services in connection with which the property was transferred. 

Date: _________________

____________________________________

Participant Name

 

Date: _________________

____________________________________

Spouse Name

 




 

 

 

--------------------------------------------------------------------------------

 

VIA CERTIFIED MAIL

RETURN RECEIPT REQUESTED

 

Internal Revenue Service

 

______________________________________

[Address where taxpayer files returns]

 

 

Re: Election under Section 83(b) of the Internal Revenue Code of 1986

 

Taxpayer: _______________________________

Taxpayer’s Social Security Number: ___________________________

Taxpayer’s Spouse: _________________________________________

Taxpayer’s Spouse’s Social Security Number: ____________________

 

Ladies and Gentlemen:

 

Enclosed please find an original and one copy of an Election under Section 83(b)
of the Internal Revenue Code of 1986, as amended, being made by the taxpayer
referenced above. Please acknowledge receipt of the enclosed materials by
stamping the enclosed copy of the Election and returning it to me in the
self-addressed stamped envelope provided herewith.

 

Very truly yours,

 

___________________________________

Participant Name

 

 

Enclosures

cc: Rexford Industrial Realty, L.P.




 

 

 

--------------------------------------------------------------------------------

 

Exhibit B

 

CONSENT OF SPOUSE

 

I, ____________________, spouse of ____________________,, have read and approve
the foregoing OPP Performance (LTIP) Unit Agreement (the “Agreement”) and all
exhibits thereto, the Partnership Agreement and the Plan (each as defined in the
Agreement). In consideration of the granting to my spouse of the OPP Units of
Rexford Industrial Realty, L.P. (the “Partnership”) as set forth in the
Agreement, I hereby appoint my spouse as my attorney-in-fact in respect to the
exercise of any rights and taking of all actions under the Agreement and all
exhibits thereto and agree to be bound by the provisions of the Agreement and
all exhibits thereto insofar as I may have any rights in said Agreement or any
exhibits thereto or any shares issued pursuant thereto under the community
property laws or similar laws relating to marital property in effect in the
state of our residence as of the date of the signing of the foregoing Agreement
and exhibits thereto or otherwise. I understand that this Consent of Spouse may
not be altered, amended, modified or revoked other than by a writing signed by
me, the Partnership and Rexford Industrial Realty, Inc.

 

Grant Date: ____________________,

 

 

By: ________________________________

Print name:__________________________

Dated: ___________________

 

 

If applicable, you must print, complete and return this Consent of Spouse to
Rexford Industrial Realty, L.P. Please only print and return this page.

 

 

 